Fourth Court of Appeals
                               San Antonio, Texas
                                      July 29, 2015

                                   No. 04-14-00732-CR

                               Michael Angel SANCHEZ,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011CR7301
                         Honorable Sid L. Harle, Judge Presiding

                                         ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION.

      It is so ORDERED on July 29, 2015.


                                                 _____________________________
                                                 Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of July, 2015.



                                                 Keith E. Hottle, Clerk